Royal Caribbean Cruises Ltd. 1050 Caribbean Way tel: 305.539.6000 Miami, Fl33132.2096 USA www.royalcaribbean.com May 23, 2012 VIA EDGAR AND OVERNIGHT MAIL Lyn Shenk Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC20549-3561 Reference:Royal Caribbean Cruises Ltd. Form 10-K for Fiscal Year Ended December 31, 2011 Filed February 29, 2012 File No. 001-11884 Dear Mr. Shenk: I am writing this letter to confirm our conversation earlier today regarding Royal Caribbean Cruises Ltd.'s (the “Company”) response to the comment letter of the Staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission dated May 10, 2012 regarding the above-referenced filing.The Company is working on a response to the Staff’s comments and is coordinating its review with its outside advisors.As discussed, the Company intends to file its response to the Staff’s comment letter by June 7, 2012. If you have any questions regarding the foregoing, please feel free to contact me at (305) 539-6245. Very truly yours, /s/ Henry Pujol Henry Pujol Vice President, Corporate Controller cc: Aamira Chaudhry, Securities and Exchange Commission Brian J. Rice, Royal Caribbean Cruises Ltd. Bradley H. Stein, Royal Caribbean Cruises Ltd. Valerie Ford Jacob, Fried, Frank, Harris, Shriver & Jacobson, LLP
